DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to a communication filed on 04/01/2022, in which claims 1 - 20, excluding the currently cancelled claims, are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	A three-dimensional data encoding method of encoding a plurality of three-dimensional points each having geometry information, the method comprising: classifying each of the plurality of three-dimensional points into any of a plurality of layers including a first layer, [[and]] a second layer, and a third layer; and arithmetic-encoding geometry information of a current three-dimensional point among the plurality of three-dimensional points, the arithmetic encoding being performed (i) with reference to a first encoding table when the current three-dimensional point is at the first layer, [[and]] (ii) with reference to a second encoding table not dependent on the first encoding table when the current three-dimensional point is at the second layer, and (iii) with reference to a third encoding table dependent on the first encoding table when the current three-dimensional point is at the third layer.

The Office Action previously rejected claims 1 - 4, 8 - 11, 15, 16, and 19 under 35 U.S.C. 103 as being unpatentable over Mammou (US 2019/0313110) in view of Izumi (US 2019/0304160), and claims 5 - 7 and 12 - 14 were rejected under 35 U.S.C. 103 as being unpatentable over Mammou, in view of Izumi, and in view of Mammou (US 2019/0311499).


Examiner however agrees with Applicant’s assessment that the applied references fail to disclose or suggest the features defined by Applicant’s claims. 
 	Claims 17 and 18 were objected to for being dependent on rejected base claim 1, and have been cancelled. Independent claims 1, 8, 15, and 16 have been amended to incorporate the allowable subject matter of cancelled claim 17. Additionally, it is noted that (i) minor amendments have been made to claims 8 and 16, and (ii) new claim 20 has been added corresponding to existing claim 19. Accordingly, it is admitted that the instant Amendment places the application into condition for allowance.
	In view of the foregoing amendments and remarks, Applicant request to put claims 1-16 and 20 in condition for allowance is granted. 

Therefore, all pending claims in this application are in condition for allowance in consideration of the assessment based on Applicant’s arguments advanced in the latest communication as dated above.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
             Examiner, Art Unit 2487

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487